 BAUER WELDING AND METAL FABRICATORS, INC.39Bauer Welding and Metal Fabricators, Inc. and Dis-trict Lodge No. 77, International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 18-CA-6957May 18, 1981DECISION AND ORDERUpon a charge filed on November 18, 1980, byDistrict Lodge No. 77, International Association ofMachinists and Aerospace Workers, AFL-CIO,herein called the Union, and duly served on BauerWelding and Metal Fabricators, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 18, issued a complaint and noticeof hearing on December 16, 1980, against Respond-ent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 26,1980, following a Board election in Case 18-RC-12525, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about November4, 1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so, and com-mencing on or about August 29, 1980, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union by refusing to provide information re-quested by the Union. Thereafter, Respondent filedits answer to the complaint, admitting in part, anddenying in part, the allegations in the complaint.On February 2, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on February 10, 1981, the Board issued anorder transferring the proceeding to the Board andaNotice To Show Cause why the General Coun-'Official notice is taken of the record in the representation proceed-ing, Case 18-RC-12525, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inrertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 7sel's Motion for Summary Judgment should not begranted. Respondent thereafter filed a response tothe Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits its refusal to recognize and bargain with theUnion. However, it challenges the Union's certifi-cation based on its objections to the election in theunderlying representation proceeding.Review of the record herein, including therecord in Case 18-RC-12525, reveals that an elec-tion conducted pursuant to a Stipulation for Certifi-cation Upon Consent Election on March 20, 1980,resulted in a vote of 32 for, and 20 against, the Pe-titioner, with no challenged ballots and I voidballot. Thereafter, Respondent filed timely objec-tions to the election alleging, in substance, (1) thatthe Petitioner's campaign literature implied that theFederal Government and the Board supported Pe-titioner; (2) that the Petitioner misused an officialBoard thedocument; (3) that the Petitioner's cam-paign literature contained misstatements of lawwith respect to an employer's right to cease oper-ations and the effect of a union election victory onexisting wages and benefits; (4) the that Petitioner'sliterature stated that unfair labor practice chargesfiled with the Board by the Union would be re-solved in its favor; (5) that Petitioner threatened,intimidated, and coerced unit employees and super-visory personnel; (6) that the Board agent conduct-ing the election refused to allow the Employer'sobserver for the first voting session to check theseal and his signature on the ballot box seal prior tothe second voting session; (7) that the Petitioner'sobservers and runners were allowed, over Re-spondent's protest, to wear campaign buttons andto use other union paraphernalia during the elec-tion, thus implying that the Board endorsed the Pe-titioner.After investigation, the Regional Director issuedhis Report on Objections in which he recommend-ed that Respondent's objections be overruled intheir entirety and that a Certification of Repre-sentative be issued. Thereafter, Respondent filedexceptions to the Regional Director's report. OnAugust 26, 1980, the Board, having considered theRegional Director's report, the Employer's excep-tions thereto, and the entire record, adopted thefindings and recommendations of the Regional Di-rector and certified Petitioner as the exclusive bar-gaining agent of the employees in the unit stipulat-ed to be appropriate. It thus appears that Respond-ent is attempting in this proceeding to relitigate 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues fully litigated and finally determined in therepresentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we find that Re-spondent at all material times herein has refused torecognize and bargain with the Union, and that itthereby has violated Section 8(a)(5) and (1) of theAct. 3In its answer to the complaint, Respondentadmits that it has refused to furnish the Union withthe requested information, but defends its refusal tofurnish such information on the grounds that theUnion's certification is improper. For the above-stated reasons, we find such a defense withoutmerit. Respondent further states that it is withoutsufficient information to form a belief as to wheth-er this information is necessary for, and relevant to,the Union's performance of its function as the ex-clusive bargaining representative of the unit. Byletters dated August 29 and September 29, 1980,the Union requested that Respondent furnish infor-mation concerning the unit employees' rates of pay,benefits, seniority dates, work rules, and related in-formation. 42 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).a In its answer to the complaint, Respondent states that it is withoutsufficient information to form a belief concerning, and, therefore, ineffect, denies, the complaint allegation that on or about October 25, 1980,the Union, through the Federal Mediation and Conciliation Service(FMCS). requested Respondent to meet and bargain with the Union.However, the General Counsel has submitted a copy of a letter bearingthe above date, sent by FMCS to Respondent. The letter states that, atthe request of the Union's business representative, FMCS had scheduleda joint conference and requests that Respondent's representative attend.Respondent does not dispute the validity of this letter. Furthermore, Re-spondent admits the complaint allegation that since on or about Novem-ber 4, 1980, it has refused to meet with and to recognize and bargainwith the Union as the exclusive bargaining representative of the employ-ees in the unit. Accordingly, we find that Respondent's denial raises noissue warranting a hearing.4 More specifically, the Union requested the names, seniority dates,ages, rates of pay, and classifications of bargaining unit employees, in-cluding those on layoff; names of previous bargaining unit members whohave returned from, or are currently on, disabled status; incentive, piece-work, bonus, or merit increase plans; information concerning the employ-ee profit-sharing plan and/or employee stock purchase plan; retirementIt is well established that such information is pre-sumptively relevant for purposes of collective bar-gaining and must be furnished upon request. Fur-thermore, Respondent has not attempted to rebutthe relevance of the information requested by theUnion. Accordingly, we find that no material issuesof fact exist with regard to Respondent's refusal tofurnish the information sought by the Union in itsletters of August 29 and September 29, 1980, andthat its refusal to do so violated Section 8(a)(5) and(1) of the Act. Therefore, we grant the Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Minnesota corporation, is engagedin the business of welding and metal fabricating.During the 12-month period preceding issuance ofthe complaint, a representative period, Respondent,in the course and conduct of its operations, pur-chased and received at its Mounds View, Minneso-ta, facility, products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Minnesota. During the same 12-monthperiod, Respondent sold and shipped from itsMounds View, Minnesota, facility products, goods,and services valued in excess of $50,000 directly topoints outside the State of Minnesota.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDistrict Lodge No. 77, International Associationof Machinists and Aerospace Workers, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.or pension plans, including cost to the employees and the Employer, andemployee benefits; information concerning insurance and benefits ofactive, retired, laid-off, and disabled employees and their dependents;Employer/employee monthly insurance premiums for employees and de-pendents; future changes in the cost of insurance premiums; job descrip-tions and qualifications; employer work rules; any and all other informa-tion not specifically requested which is "relative" and "vital" to "rates ofpay, wages, hours of employment, or other conditions of employment"relating to mandatory and permissive subjects of bargaining; a list of allpresent jobs, projects, and/or work that the Employer has subcontractedto other employers or employers which may be a part of the Employer.including the name of the employee and location, rate per hour the em-ployer charges, number of employees performing subcontracted work,and the reason for subcontracting the work. BAUER WELDING AND METAL FABRICATORS, INC.41III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time produc-tion and maintenance employees at the Em-ployer's 2159 Mustang Drive, Mounds View,Minnesota facility, excluding office clericals,professional employees, guards, and supervi-sors as defined in the National Labor RelationsAct, as amended.2. The certificationOn March 20, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 18, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton August 26, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 25, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 4, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 4, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.C. The Request for Information andRespondent's Refusal To Furnish ItCommencing on or about August 29, 1980, andat all times thereafter, and specifically September29, 1980, the Union has requested Respondent toprovide it with information concerning the unitemployees' rates of pay, benefits, seniority dates,work rules, and related information. Commencingon or about August 29, 1980, Respondent has re-fused, and continues to refuse, to provide theUnion with the requested information.Accordingly, we find that Respondent has re-fused to furnish the Union with information relat-ing to employment conditions and wages of theemployees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Bauer Welding and Metal Fab-ricators, Inc., set forth in section III, above, occur-ring in connection with its operations described insection 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, furnish the Union with the informa-tion it requested by letters dated August 29 andSeptember 29, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following: 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Bauer Welding and Metal Fabricators, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. District Lodge No. 77, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees at the Employer's 2159Mustang Drive, Mounds View, Minnesota facility,excluding office clericals, professional employees,guards, and supervisors as defined in the NationalLabor Relations Act, as amended, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since August 26, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 4, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By refusing on or about August 29, 1980, andall times thereafter, to furnish the Union with infor-mation concerning rates of pay, benefits, senioritydates, work rules, and related information as re-quested by the Union in its letters of August 29 andSeptember 29, 1980, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercingemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Bauer Welding and Metal Fabricators, Inc.,Mounds View, Minnesota, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District Lodge No.77, International Association of Machinists andAerospace Workers, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time produc-tion and maintenance employees at the Em-ployer's 2159 Mustang Drive, Mounds View,Minnesota facility, excluding office clericals,professional employees, guards, and supervi-sors as defined in the National Labor RelationsAct, as amended.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish said labor organization with the informationrequested in its letters of August 29 and September29, 1980, concerning the unit employees' rates ofpay, benefits, seniority dates, work rules, and relat-ed information.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the above-named labororganization with the information requested in itsletters of August 29 and September 29, 1980, con-cerning the unit employees' rates of pay, benefits,seniority dates, work rules, and related information.(c) Post at its Mounds View, Minnesota, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 18, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor RElations Board."--- BAUER WELDING AND METAL FABRICATORS, INC.43posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith District Lodge No. 77, International As-sociation of Machinists and Aerospace Work-ers, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT refuse to bargain collectivelywith the above-named Union by refusing tofurnish said Union with the information re-quested in its letters of August 29 and Septem-ber 29, 1980, concerning the unit employees'rates of pay, benefits, seniority dates, workrules, and related information.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive bargain-ing representative of all employees in the bar-gaining unit, described below, with respect torates of pay, wages, hours, and other termsand conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All full-time and regular part-time produc-tion and maintenance employees at our 2159Mustang Drive, Mounds View, Minnesotafacility, excluding office clericals, profes-sional employees, guards, and supervisors asdefined in the National Labor Relations Act,as amended.WE WILL, upon request, bargain collectivelywith the above-named Union by furnishing itwith the information it requested concerningthe unit employees' rates of pay, benefits, se-niority dates, work rules and related informa-tion.BAUER WELDING AND METAL FAB-RICATORS, INC.